Citation Nr: 0824660	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-33 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel





INTRODUCTION

The veteran had active service from July 1993 to November 
1993 and from March 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefit sought on 
appeal.

The Board notes that the issue on appeal was originally 
fashioned as two separate service connection claims: one for 
PTSD and another for 'chronic disability manifested by sleep 
impairment.'  This is reflected in the August 2006 Statement 
of the Case.  However, the veteran's subsequent statements, 
including in her October 2006 Substantive Appeal, express 
that the sleep disturbance she describes is part of the 
symptomatology she claims to be associated with PTSD.  The 
veteran has not otherwise perfected an appeal of a separate 
claim of entitlement to service connection for a separate 
disability manifesting in sleep disturbance.  Supplemental 
Statements of the Case dated in January 2007 and August 2007 
have compiled the veteran's contentions into the single issue 
of entitlement to service connection for PTSD.  Additionally, 
the veteran's March 2008 Board hearing included a discussion 
which acknowledged that the single issue certified for 
appellate review is entitlement to service connection for 
PTSD.  The Board will therefore proceed with adjudication of 
this single issue, while acknowledging that a sleep 
disturbance is an essential symptom claimed by the veteran in 
connection with the claimed PTSD pathology.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat.

2.  The appellant's claimed in-service stressors have not 
been corroborated to have occurred by official service 
records or any other credible supporting evidence.

3.  PTSD was not manifested during service, nor is any 
current PTSD that may be present shown to be otherwise 
related to such service.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2005 and April 2006.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The RO also provided assistance to the veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.

The Board notes that the veteran has not been provided with a 
VA psychiatric examination in connection with this appeal, 
and the Board observes that the veteran has requested such an 
evaluation, including in her October 2005 correspondence.  
The Board declines to obtain a medical opinion with respect 
to the claim of service connection for PTSD because there is 
no diagnosis of PTSD of record and there are no verified in-
service stressor events and the veteran has not identified 
any claimed stressor events with sufficient specificity to 
permit viable verification attempts.  As discussed in more 
detail below, service connection for PTSD cannot be granted 
in this case a diagnosis and without any identified in-
service stressor events; this is true even if the veteran 
were to be diagnosed with PTSD currently.  The duty to assist 
is not invoked where 'no reasonable possibility exists that 
such assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

The Board also notes that the record reflects that the 
veteran has not returned a PTSD questionnaire sent to her in 
October 2005, and has not otherwise provided sufficient 
detail regarding place, time, and circumstances of any 
claimed in-service stressor events to permit a viable 
verification attempt.  An RO memorandum dated in August 2007 
documents the RO's formal determination that all appropriate 
actions were taken, but that insufficient information was 
provided to support further efforts to corroborate an in-
service stressor event.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that she has PTSD that is 
due to stressful incidents she was exposed to during service.  
Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in 'combat 
with the enemy,' as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be 'satisfactory,' i.e., credible, and 'consistent with 
the circumstances, conditions, or hardships of service.'  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).

The veteran contends that her service in operations in Iraq 
involved experiences which have caused the development of 
PTSD.  The veteran's service records demonstrate that she 
served in Iraq and in Kuwait at the times and in the 
capacities she has asserted in her own testimony.  
Specifically, the veteran served as a "Motor Transport 
Operator" with approximately one year of foreign service in 
2003 and 2004.  She received service medals, badges, and 
ribbons, but no awards which denote combat.  The veteran's 
service medical records do not indicate any pertinent 
psychiatric treatment during service.  The veteran herself 
testified, during her March 2008 BVA hearing, that she never 
received any psychiatric treatment during service.

A service separation examination dated in September 2004 
expressly shows that the veteran was found to be 
psychiatrically 'normal' at that time.  This September 2004 
finding considered the veteran's report of symptoms in her 
medical history at that time which included some sleeping 
problems and feelings of depression.  The Board has carefully 
considered the veteran's reported symptoms in the September 
2004 medical history, but in a claim for service connection 
for PTSD this evidence cannot alleviate the need to establish 
the occurrence of a verified stressor event during service.  
The veteran's symptoms were considered by medical 
professionals in the September 2004 examination report and 
she was determined to be psychiatrically normal.  There is 
otherwise no suggestion of PTSD symptoms beyond a mention of 
poor sleep which was said to have "gotten better" and a 
report of feeling "depressed" during service.  

Even accepting, for the sake of the veteran's argument, that 
the symptoms mentioned in service were suggestive of some 
psychiatric pathology, the claim currently on appeal is for 
service connection for PTSD, specifically, and thus the 
symptoms cannot demonstrate entitlement when there is no 
verified stressor event shown during service.  As discussed 
below, the veteran has not identified any in-service stressor 
event with sufficient specificity to support a viable 
verification effort.

The essential questions in this case involve whether the 
veteran has identified any specific stressor-event during 
service with sufficient specificity as to be objectively 
verifiable, and also whether the veteran is currently 
diagnosed with PTSD.  In this case, the Board finds that the 
veteran does not have a current diagnosis of PTSD and, 
importantly, has not identified any potential stressor event 
which can be verified.  The Board notes that without any 
verified stressor event, a PTSD diagnosis, even if present, 
could not be sufficient to establish entitlement to service 
connection.

The veteran's correspondence and testimony, in aggregate, 
contends that she suffers from PTSD as the result of exposure 
to stressful and life-threatening conditions; the veteran 
describes events involving enemy hostility, including 
occasions of encountering enemy gunfire and explosives, 
during her service in the Middle East.  Her theory has been 
presented in multiple statements, including in October 2005, 
her October 2006 Substantive Appeal, and her March 2008 
hearing testimony.  Most significantly, the veteran's October 
2006 Substantive Appeal described that she was "in 
situations where we were being shot at and also in a convoy 
in which one of our trucks were hit with an IED."

There is no indication of a specific date, location, or 
circumstance sufficient to allow for any reasonable 
corroboration attempt with reference to pertinent records and 
reports of such incidents.  Unfortunately, the veteran's 
statements do not offer the type of detail and specificity of 
a particular stressor-event which might be reasonably 
corroborated.  The Board notes that the veteran's service 
records have been reviewed in seeking corroboration of a 
pertinent event correlated to the veteran's described 
stressors, but the records contain no indication of any such 
event.  The Board notes that none of the veteran's service 
records, nor any other contemporaneous evidence of record, 
provides any information which might help to verify the 
occurrence of the veteran's described stressor events.

The Board also notes that the RO was unable to initiate a 
viable search for corroborating evidence which might assist 
the veteran, because the veteran has provided insufficiently 
specific information as to the time and place of claimed 
stressor events.  The veteran did not specify times or 
locations for any described stressor events in any 
correspondence, nor did she return the PTSD questionnaire 
sent to her in October 2005.  The RO's formal finding that 
corroboration could not be accomplished despite the 
undertaking of appropriate efforts is documented in an August 
2007 memorandum of record.

The Board emphasizes that at least one potential stressor 
event must be identified, with sufficient specificity as to 
time and place to support a verification attempt for service 
connection for PTSD to be warranted in this case.  The Board 
may not accept the veteran's testimony in this case without 
objective verification, as the veteran is not shown to be a 
combat veteran for the purposes of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f).  With regard to the question of whether 
the veteran engaged in combat, the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

The veteran has not provided sufficiently specific detail for 
corroboration of any single qualifying stressor event; 
service connection cannot be granted for PTSD in the absence 
of an associated corroborated stressor.  The Board 
acknowledges the veteran's description, presented in both her 
October 2006 Substantive Appeal and in her March 2008 hearing 
testimony, of experiencing traumatic events involving enemy 
fire and explosives.  However, the veteran has not provided 
corroborating evidence of such incidents and has not 
identified the time and place of such incidents with 
sufficient specificity to permit a viable verification 
attempt.

Service connection for PTSD may only be warranted with 
demonstration of a verifiable specific in-service stressor.  
Although it is clear that the veteran served in Iraq, this 
fact alone does not constitute a specific stressor for which 
service connection may be granted.  The Board emphasizes that 
mere presence in a combat zone is not sufficient, solely in 
and of itself, to support a claim of service connection for 
PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet.App. 91, 99 (1993).

The Board notes that the veteran's March 2008 hearing 
involved questioning regarding her account of stressor 
information, but the veteran indicated "I didn't have 
anything extreme to just happen to me but I've been in 
situations in my convoy . . . we was always firing and 
stuff."  The veteran went on to describe "another incident 
where two trucks ahead of me got hit by IEDs . . . ."  
However, the veteran was not able to provide location, 
timing, or circumstantial information which might support a 
verification attempt; the veteran was specifically asked if 
she could provide an approximate date for the IED incident 
but responded that she could not remember the timing.  The 
Board has carefully reviewed the veteran's March 2008 hearing 
testimony for any new details in her account which might 
support a viable verification attempt, but finds that no such 
detail was presented.

The veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the veteran engaged in combat 
with enemy forces.  The Board acknowledges that the general 
conditions experienced during service in Iraq were consistent 
with a combat zone; unfortunately, this is not sufficient to 
demonstrate that the veteran actually participated in combat 
in the capacity contemplated by 38 C.F.R. § 3.304(f).

The fact that the veteran is not shown to be entitled to the 
3.304(f) presumption does not mean that the Board doubts that 
the veteran's service was hazardous and would not necessarily 
prevent the veteran from establishing entitlement to service 
connection for PTSD should she provide corroborating evidence 
of an in-service stressor event.  The fact that the veteran 
does not benefit from the 3.304(f) presumption in this case 
only means that the Board cannot accept the veteran's 
uncorroborated lay statements as sufficient evidence of the 
occurrence of a stressor event which is claimed to have 
caused PTSD.  The outcome of this case could be different if 
the veteran identified any specific event and provided 
evidence to corroborate such an event which meets the 
applicable criteria and is determined by competent medical 
evidence to be a causal PTSD stressor resulting in a 
confirmed diagnosis of PTSD.  The Board finds no reason to 
doubt the credibility of the veteran and, indeed, sympathizes 
with her.  However, the Board has no authority in this case 
to grant service connection for PTSD without a single 
identified specific stressor event with verifying 
corroborating evidence at this time.

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor event.  The Board understands the 
veteran's testimony that she endured several traumatic 
combat-like experiences while serving in Iraq; nevertheless, 
these experiences have been stated in general terms, and no 
specific combat incidents during a sufficiently specific 
time-period at a sufficiently specific place have been 
indicated.  The law simply does not offer any basis for 
granting service connection for PTSD without a specific 
corroborated stressor event.

To the extent that the veteran contends that she suffers from 
PTSD due to combat-related stressor events in service, the 
evidence does not demonstrate that the veteran engaged in 
combat and, thus, corroborating evidence is required to 
verify stressor events presented in the veteran's testimony.  
The only evidence of in-service combat-related stressors are, 
however, contained in the veteran's non-specific and 
uncorroborated statements.  Consequently, absent probative 
supporting evidence to corroborate the occurrence of a 
specific stressor-event, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  That benefit sought on appeal 
must, accordingly, be denied.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


